PER CURIAM.
The appellant seeks review of an adverse jury verdict and sentence accordingly, after being charged with attempted murder and the use of a firearm in the commission of a felony. He urges two points for reversal: The ineffectiveness of counsel and illegal sentence.
We affirm, without prejudice to the appellant raising these issues initially in the trial court. Combs v. State, 403 So.2d 418 (Fla.1981); Valero v. State, 393 So.2d 1197 (Fla. 3d DCA 1981); Cannon v. State, 384 So.2d 970 (Fla. 3d DCA 1980); State v. Barber, 301 So.2d 7 (Fla.1974).
Affirmed.